Case 0:16-cv-62942-WPD Document 366 Entered on FLSD Docket 08/27/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   KERRY ROTH, on behalf of herself and                       CASE NO.: 16-62942-Civ-WPD
   all others similarly situated,

         Plaintiffs,
   v.

   GEICO GENERAL INSURANCE
   COMPANY,

        Defendant.
   ____________________________________/

    MARIANNE JOFFE, DEBBE SCHERTZER,                          CASE NO.: 18-61361-Civ-WPD
    and STEPHANIE RODRIGUEZ, individually and
    on behalf of all others similarly situated,


           Plaintiffs,
   v.


    GEICO INDEMNITY COMPANY,
    GOVERNMENT EMPLOYEES INSURANCE
    COMPANY, and GEICO GENERAL INSURANCE
    COMPANY,


           Defendants.
   ____________________________________/

                   ORDER GRANTING JOINT MOTION TO CONSOLIDATE

          THIS CAUSE is before the Court upon the Joint Motion to Consolidate Cases [DE 117].

   The parties request that the Court consolidate Case No. 18-61361-WPD Joffe et al v. GEICO

   Indemnity Company et al with Case No. 16-62942-CIV-WPD Roth v. GEICO General Ins. Co.,

   pursuant to Federal Rule of Civil Procedure 42, for the limited purpose of considering the

   Parties’ proposed global settlement in the two cases and, if the settlement is approved,
Case 0:16-cv-62942-WPD Document 366 Entered on FLSD Docket 08/27/2020 Page 2 of 3



   overseeing its implementation. The Court has carefully considered the Motion, Joint Notice of

   Settlement [DE 110], the Complaints filed in each action, notes the agreement by all parties, and

   is otherwise fully advised in the premises

          Accordingly, having found that consolidation of the two cases is appropriate; it is

   ORDERED AND ADJUDGED as follows:

          1.      The Joint Motion to Consolidate Cases [DE 117] is GRANTED;

          2.      Case No. 18-61361-WPD Joffe et al v. GEICO Indemnity Company et al with

                  Case No. 16-62942-CIV-WPD Roth v. GEICO General Ins. Co., are hereby

                  CONSOLIDATED for the limited purpose of considering the Parties’ proposed

                  global settlement in the two cases and, if the settlement is approved, overseeing

          3.      All pleadings and papers shall be filed in Case No. 16-62942-CIV-WPD Roth v.

                  GEICO General Ins. Co. and shall henceforth bear the caption set forth by the

                  Court on page 1 of this Order.

          4.      Case No. 18-61361-WPD Joffe et al v. GEICO Indemnity Company et al is hereby

                  ADMINISTRATIVELY CLOSED. Any documents filed in Case No. 18-

                  61361-WPD in the future shall be automatically stricken;

          5.      The Clerk shall place a copy of this Order in Case No. 18-61361-WPD and Case

                  No. 16-62942-CIV-WPD, thereby indicating that the cases have been

                  consolidated.

          DONE and ORDERED in Chambers, Ft. Lauderdale, Broward County, Florida, this 27th

   day of August, 2020.
Case 0:16-cv-62942-WPD Document 366 Entered on FLSD Docket 08/27/2020 Page 3 of 3




   Copies furnished to:
   All counsel of record
